Citation Nr: 1515642	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Attorney Neil S. Weiner


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  He died in July 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran died in July 2004.  The death certificate lists chronic protein/calorie malnutrition due to mesenteric vascular insufficiency as the cause of death. 

2.  During his lifetime, the Veteran was service-connected for a ruptured tympanic membrane, right ear, with a noncompensable evaluation. 

3.  The Veteran is entitled to the presumption of exposure to herbicides in service.
 
4.  Resolving doubt in favor of the appellant, exposure to herbicides in service caused or contributed substantially to the Veteran's death.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154(a), 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death." Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including ischemic heart disease, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2014).  Service personnel records show that the Veteran served in the Republic of Vietnam from November 1969 to October 1970.  He is therefore entitled to the presumption of herbicide exposure.

The appellant, the Veteran's widow, is seeking service connection for the cause of the Veteran's death.  His death certificate shows that he died in July 2004 with the immediate cause of death identified as chronic protein/caloric malnutrition and the underlying cause mesenteric vascular insufficiency.  At the time of his death, service connection was in effect for a ruptured tympanic membrane, right ear, evaluated as noncompensable.  

The record shows that in 1981, major blockages of the common iliac artery and left superficial femoral artery were found.  This was surgically addressed in March 1981.  In 1982, the Veteran was diagnosed with aortoiliac occlusive arterial disease secondary to arthrosclerosis and probably Buerger's disease.  In 1999 and thereafter, mesenteric ischemia was found and treated, including with surgeries in 1999 and 2002.  He died in 2004, due to the mesenteric vascular insufficiency which caused chronic protein/calorie malnutrition.  

A private primary care physician wrote in November 2013 that this Veteran's severe peripheral vascular disease at such a young age, which he did not think could be explained by tobacco use, or other known risk factors, was likely caused by Agent Orange exposure.  

In a February 2015 opinion with a March 2015 addendum, a Veterans Health Administration (VHA) vascular and endovascular surgeon wrote that atherosclerosis in the peripheral vessels and mesenteric arteries have a very similar etiology and risk factors as ischemic heart disease, which is presumed for VA purposes as due to Agent Orange exposure.  Although not a model of clarity, she went on to express a belief that she was at least 50 percent confident the same process that causes Agent Orange to produce ischemic heart disease, in this Veteran produced his mesenteric vascular insufficiency.  Thus, resolving any reasonable doubt in the appellant's favor, it may be concluded this Veteran's in-service exposure to herbicides produced his terminal illness.  Accordingly, a service connected disability caused or substantially contributed to the Veteran's death.  


ORDER


Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


